DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Focia et al. (USPN 7,940,061; “Focia”) in view of Suyama et al. (USPN 5,773,984; “Suyama”) and Kochelek et al. (US 2017/0100617; “Kochelek”).

Regarding claim 1, Focia discloses in figures 1-6 a corrosion monitoring system (20)  of a pipeline system (col. 2, lines 13-16) comprising at least one first antenna (42) (col. 2, lines 26-30) that receives a radio frequency (RF) signal through an internal volume of at least one pipe (30) of the pipeline system (col. 2, lines 38-48), and a processing circuit (60) (col. 2, lines 44-48) including one or more processors and memory including computer- readable instructions that when executed by the one or more processors, cause the one or more processors to determine a signature of the RF signal (col. 4, lines 5-14), compare the signature to an expected signature (col. 3, lines 17-36) and determine, based on the comparison, that corrosion in the at least one pipe has occurred (col. 2, lines 57-59, col. 4, lines 49-61).
Focia discloses a single antenna that both transmits and receives RF signals rather than a separate transmitter and receiver.
However, using two antennae to transmit and receive an RF signal through a pipe is well known in the art as evidenced by Suyama, who teaches in figure 2 the configuration of receiving a radio frequency signal through an internal volume of at least one pipe (12) from a least one second antenna (12) that transmits the RF signal and is spaced from the at least one first antenna (15) (col. 4, lines 17-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Focia’s single antenna with Suyama’s two 
Focia’s system is for a generic gas or liquid pipeline system and not explicitly a fire protection system.
Kochelek teaches in at least figures 1-9 that it is known to monitor corrosion (e.g. figure 9:204H) in a pipeline of a  fire protection system (900) (¶¶ [0045], [0098]).
Courts have ruled that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is a reasonable rationale to support a determination of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Focia’s pipeline corrosion monitoring system for a fire protection pipeline system as taught by Kochelek for the purpose of identifying corrosion in a fire protection system so that appropriate action can be taken as and when necessary to ensure proper system operation and longevity while avoiding unnecessary maintenance costs and system downtime (¶ [0054]).

Regarding claim 2, Focia discloses instructions that cause the one or more processors to determine an amount of corrosion within the at least one pipe (30) based on the comparison (col. 3, lines 23-36, i.e. a threshold amount).

Regarding claim 3, Focia discloses the at least one pipe (30) is filled with at least one of water and a gas (col. 4, lines 32-36).

Regarding claim 4, Focia discloses the internal volume (32) of the at least one pipe (30) is defined by a metallic material (col. 3, lines 5-8).
  
Regarding claim 6, Focia discloses the RF signal is a microwave signal (see figures 4 and 5).  

Regarding claim 7, Focia discloses instructions that cause the one or more processors to determine an amount of corrosion within the pipe by comparing an amplitude of the RF signal to an expected amplitude of the RF signal (col. 3, line 55 through col. 4, line 4).
  
Regarding claim 8, Focia discloses instructions that cause the one or more processors to store at least one first characteristic of the RF signal in the memory receive a second RF signal and compare the at least one first characteristic to at least one second characteristic of the second RF signal to determine an amount of corrosion within the pipe (30) (col. 3, lines 23-36).  

Regarding claim 9, Focia discloses instructions that cause the one or more processors to determine a location within the internal volume of the pipe (30) where corrosion is occurring based on the comparison (col. 2, lines 57-59, col. 4, lines 57-61).  

Regarding claim 21, Focia discloses the processing circuit performs the comparison to determine that corrosion has occurred by comparing at least one of a message and a data pattern indicated by the RF signal to at least one of a stored message or a stored data pattern stored in the memory of the processing circuit (col. 3, lines 17-36; note: Examiner is interpreting “data pattern” as synonymous with signature).  

Claims 11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Focia in view of Suyama.

Regarding claim 11, Focia discloses in figures 1-6 a method of monitoring corrosion (col. 2, lines 13-16), comprising receiving, by at least one first antenna (42) (col. 2, lines 26-30), a radio frequency (RF) signal through an internal volume of at least one pipe (30) of a network of pipes (col. 2, lines 26-30), determining, by one or more processors (60), a signature of the RF signal (col. 4, lines 5-14), comparing, by the one or more processors (60), the signature to an expected signature stored in memory (col. 3, lines 17-36) and574848-7202-8552.1Atty. Dkt. No. 118651-0322 (F-WR-00194 US) determining, based on the comparison, that corrosion in the at least one pipe (30) has occurred (col. 2, lines 57-59).  
Focia discloses a single antenna that both transmits and receives RF signals rather than a separate transmitter and receiver.
However, using two antennae to transmit and receive an RF signal through a pipe is well known in the art as evidenced by Suyama, who teaches in figure 2 the configuration of receiving a radio frequency signal through an internal volume of at least 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Focia’s single antenna with Suyama’s two antenna transmit-receive configuration for the purpose of having a defined distance within the experimental setup for calculating signal attenuation (col. 4, lines 39-51).

Regarding claim 14, Focia discloses the internal volume (32) of the at least one pipe (30) is defined by a metal of the at least one pipe (30) (col. 3, lines 5-8).
  
Regarding claim 16, Focia discloses receiving the RF signal as a microwave signal (see figures 4 and 5).
  
Regarding claim 17, Focia discloses determining, by the one or more processors (60), an amount of corrosion within the at least one pipe (30) by comparing an amplitude of the RF signal to an expected amplitude of the RF signal (col. 3, line 55 through col. 4, line 4).
  
Regarding claim 18, Focia discloses storing at least one first characteristic of the RF signal in the memory, receiving a second RF signal, and comparing the at least one first characteristic to at least one second characteristic of the second RF signal to determine an amount of corrosion within the pipe (30) (col. 3, lines 23-36).
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Focia in view of Suyama, Kochelek and Melapudi et al. (USPN 10,690,585; “Melapudi”).

Regarding claim 5, Focia, Suyama, and Kochelek disclose all the limitations of claim 1 on which this claim depends.
Focia, Suyama, and Kochelek disclose instructions that cause the one or more processors to determine that corrosion has occurred within the pipe by comparing an attenuation of the RF signal to an expected attenuation of the RF signal (col. 3, lines 23-36, col. 3, line 55 through col. 4, line 4).
Focia and Kochelek are silent specifically to instructions that cause the one or more processors to determine that corrosion has occurred within the pipe by comparing a phase of the RF signal to an expected phase of the RF signal.  
In the same field of endeavor, Melapudi teaches in figure an electromagnetic wave probe (10) for detecting anomalies (12) in pipes (14) (col. 3, lines 39-51) wherein anomalies are determined by comparing a phase of the RF signal to an expected phase of the RF signal (col. 6, line 62 through col. 7, line 18, col. 11, lines 8-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention compare the phases of Focia’s RF signals as taught by Melapudi for the purpose of ascertaining a particular type of defect in Focia’s pipe (e.g. thinning versus a corrosion hole) (col. 11, lines 8-22).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Focia in view of Suyama, Kochelek and Doany et al. (US 2017/0356870; “Doany”).

Regarding claim 10, Focia, Suyama, and Kochelek disclose all the limitations of claim 1 on which this claim depends.
Kochelek further teaches the processing circuit (402) controls operation of a fluid distribution device (¶¶ [0082]-[0083]) and the corrosion detection signal is received from a wireless transmitting device (208) (¶ [0073]) coupled to a sensor (206) that detects a fire condition (¶[0068]).
The combination of Focia, Suyama, and Kochelek disclose that the signal is an RF signal without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   
Focia and Kochelek are silent to the transmitting device being specifically an RFID device.
However, RFID transmitters are one obvious choice well known in the art for wirelessly transmitting signals.  For example, Doany teaches in figure 2 performing electromagnetic pipe inspection and using an RFID (34) transmitter to transmit the results of the measurements (¶¶ [0010]-[0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to an RFID tag as Kochelek’s transmitter in Focia’s system for the purpose of using a low energy source that is also low maintenance.
Regarding claim 20, Focia and Suyama disclose all the limitations of claim 11, on which this claim depends. 
Focia is silent to controlling, by the one or more processors, operation of a fluid distribution device; and receiving the RF signal from a radio frequency identification (RFID) device coupled to a sensor that detects a fire condition.
In the same field of endeavor, Kochelek teaches in at least figures 1-9 that it is known to monitor corrosion (e.g. figure 9:204H) in a pipeline of a  fire protection system (900) (¶¶ [0045], [0098]).
Kochelek further teaches the processing circuit (402) controls operation of a fluid distribution device (¶¶ [0082]-[0083]) and the corrosion detection signal is received from a wireless transmitting device (208) (¶ [0073]) coupled to a sensor (206) that detects a fire condition (¶[0068]). Courts have ruled that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is a reasonable rationale to support a determination of obviousness. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Focia’s pipeline corrosion monitoring system for a fire protection pipeline system as taught by Kochelek for the purpose of identifying corrosion in a fire protection system so that appropriate action can be taken as and when necessary to ensure proper system operation and longevity while avoiding unnecessary maintenance costs and system downtime (¶ [0054]).
The combination of Focia and Kochelek disclose that the signal is an RF signal without further modification necessary.

However, RFID transmitters are one obvious choice well known in the art for wirelessly transmitting signals.  For example, Doany teaches in figure 2 performing electromagnetic pipe inspection and using an RFID (34) transmitter to transmit the results of the measurements (¶¶ [0010]-[0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to an RFID tag as Kochelek’s transmitter in Focia’s system for the purpose of using a low energy source that is also low maintenance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Focia in view of Suyama and Melapudi et al. (USPN 10,690,585; “Melapudi”).

 Regarding claim 15, Focia and Suyama disclose all the limitations of claim 11 on which this claim depends.
Focia discloses instructions that cause the one or more processors to determine that corrosion has occurred within the pipe by comparing an attenuation of the RF signal to an expected attenuation of the RF signal (col. 3, lines 23-36, col. 3, line 55 through col. 4, line 4).
Focia is silent specifically to instructions that cause the one or more processors to determine that corrosion has occurred within the pipe by comparing a phase of the RF signal to an expected phase of the RF signal.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention compare the phases of Focia’s RF signals as taught by Melapudi for the purpose of ascertaining a particular type of defect in Focia’s pipe (e.g. thinning versus a corrosion hole) (col. 11, lines 8-22).

Allowable Subject Matter
Claims 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATALIE HULS/Primary Examiner, Art Unit 2863